         Case 1:19-cr-00112-RMB Document 43 Filed 03/31/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      March 31, 2020

BY ECF

The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Andrew Moody, 19 Cr. 112 (RMB)

Dear Judge Berman:

         The Government respectfully submits this letter on behalf of both parties to jointly request
that, in light of the advice given by the Centers for Disease Control and Prevention and other public
health authorities to take precautions to reduce the possibility of exposure to COVID-19, the Court
adjourn the sentencing presently scheduled for April 27, 2020, at 10:30 a.m., to a date and time
convenient to the Court on or after June 1, 2020.

                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney for the
                                                      Southern District of New York


                                                  By: __________________________
                                                      Robert B. Sobelman
                                                      Assistant United States Attorney
                                                      (212) 637-2616

cc:    Anthony Ricco, Esq. (by ECF)
